 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDit,become a member of the Association. In the instant case therewas no consent by the Employer to become part of whatever associ-ation existed among the Big Five.' The Employer was therefore freeto reject the 1959 contract presented to it.Accordingly, as the Em-ployer never signed the Big Five contract, that contract is not a bar,and the Union's motion to dismiss on the ground of contract bar isdenied.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (c) of the Act :All drivers, helpers, and- warehouse employees of the Employerat its plant in Waltham, Massachusetts, excluding all other employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3 SeeAndesFruit Company,et al,124 NLRB 781.Lively Service CompanyandInternational Association of Ma-chinists,Lodge No. 1635,AFL-CIO.CaseNo. 33-CA-530.April V, 1960DECISION AND ORDEROn June 24, 1959, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Interme-1At thehearing and in itsbrief the Respondent alleges a failure on the part of theGeneral Counsel to follow Board procedures in the following particulars.(a) Issuanceof a complaint without obtaining a statement from Respondent as to its position ; and(b) the amended complaint was based on an additional charge, which had been given acase number different than that of the original charge(Case No 33-CA-552instead ofCaseNo 33-CA-530).We find no merit in Respondent's first allegation.The original complaint was issuedon February 27, 1959The applicable section of the Board's Statements of Procedures(Section 101 4 entitled"Investigation of Charges,"amended effective February 16, 1959,and appearing at 24 F.R. 1096) permitted the Regional Director in his discretion to dis-127 NLRB No. 41. LIVELY SERVICE COMPANY291diate Report, the exceptions and brief, and the entire record 2 in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.The rationale of our dissenting colleague flows in the main froma finding of fact which he would make contrary to that of the TrialExaminer.He would find that at Respondent's meeting on December6, 1958, prior to learning of any union activities, Respondent's officersdecided to lay off three employees for economic reasons.Our colleaguecontinues that, having decided to terminate three employees, PresidentLively announced this decision at an employee meeting on December8, and asked for volunteers.We have carefully considered all the testimony with respect toRespondent's meeting of December 6, and, contrary to the dissent, wefind, as did the Trial Examiner, that, although layoffs were discussedon December 6, no decision was made at that time.Thereafter, hear-ing of the pending organization of its employees, Respondent sched-uled a meeting with them on the morning of December 8.At thatmeeting President Lively told his employees that, although they hadthe right to join a union, no one was going to tell him how to run hisbusiness or what to pay his men. Lively depreciated the possibleadvantages of union representation and asked the men what their finaldecision would be.It was in this context that Lively also announcedhis decision to lay off three employees and made his request forvolunteers.After a caucus just outside the door of the shop the men returnedto Lively's presence and their spokesman, Blakely, advised Lively thattheir decision was to obtain representation by the Union.BeforeLively left the meeting Blakely telephoned the union representativeand also advised him of this decision.Shortly thereafter, the unionrepresentative came to Lively's office and requested bargaining.Lively refused to grant this request, stating that he would consult hisattorney.Blakely, Childress, and Muller, all known union adher-ents, were terminated by Jones that afternoon, at the end of the work-day but before the end of the workweek, being informed by Jones thatthey were the employees who "disrupted the shop the most." In thispense with portions of the investigationMoreover, since Respondent has presented itscase fully at the hearing and in its brief, we conclude that the failure to obtain a state-ment as to Respondent's position was not prejudicialAs to the erroneous case number, Respondent, by stipulation with the General Counselat the hearing, waived any procedural objections in this regardAccordingly, we affirmthe Trial Examiner's ruling granting the General Counsel's motion that the amendedcomplaint and the additional charge be further amended to show the correct case number.2 Respondent, subsequent to the hearing, has moved that the record be reopened to re-ceive an affidavit which explains the substantial overtime work performed by Blakelyduring the 2 weeks prior to his dischargeEven assuming,as the Respondent urges onthe basis of this affidavit,that special and unusual circumstances required this overtimework, we are nonetheless in agreement with the Trial Examiner that Respondent dis-charged Blakely because of his union activitiesAccordingly,we deny this motion 292DECISIONSOF NATIONALLABOR RELATIONS BOARDcontext, the Trial Examiner found, and we agree, that the disruptionadverted to by Jones was the organization of Respondent's employees.If such "disruption" refers, as Respondent contends and the dissentwould find, to any unsatisfactory performance on the part of thoseterminated, we cannot perceive why Respondent found it expedient tooffer each of the three men reinstatement within 3 or 4 months of theirtermination.The Trial Examiner's findings of 8 (a) (3) and (1) are largely basedupon his resolution of the credibility of witnesses.We have adoptedthese credibility findings because we are not satisfied on a clear pre-ponderance of all the relevant evidence that his credibility resolutionsare incorrect.Ore-Ida Potato Products, Inc., et al.,126 NLRB 271.Therefore, we agree with the Trial Examiner that Blakely, Childress,and Muller were discharged because of their union activities.Havingalready undermined the majority of the Charging Union by thesedischarges Respondent had no good-faith doubt in questioning therepresentative status of the Charging Union and refused to bargain inviolation of Section 8 (a) (5) and (1) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Lively Service Com-pany, Albuquerque, New Mexico, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in International Association of Ma-chinists, Lodge No. 1635, AFL-CIO, or in any other labor organiza-tion of its employees, by discharging any of its employees because oftheir concerted or union activities, or in any other manner discrim-inating in regard to their hire or tenure of employment of any termor condition of employment.(b)Refusing to bargain with the aforesaid union as the majorityrepresentative of its employees in the appropriate unit.(c) In any other manner interfering with, restraining, or coercing-its employees in the exercise of the right to self-organization, to form,labor organizations, to join or assist International Association of Ma-chinists, Lodge No. 1635, AFL-CIO, or any other labor organization,,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of mutual aid orprotection as guaranteed in Section 7 of the Act, and to refrain fromany and all such activities, except to the extent that such right may be.affected by an agreement requiring membership in a labor organiza-- LIVELY SERVICE COMPANY293,of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Doyle Blakely immediate and full reinstatement to hisformer or substantially equivalent position.(b)Make Doyle Blakely, Charles Childress, and Rudolph Mullerwhole in the manner set forth in that section of the Intermediate Re-port, entitled "The Remedy," for any loss of pay suffered as the resultof the Respondent's discrimination against them.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay due andthe rights of employment under this Order.(d)Upon request, bargain with the Union as the exclusive repre-sentative of the employees in the appropriate unit.(e)Post in its shop in Albuquerque, New Mexico, copies of thenotice attached hereto marked "Appendix.""Copies of this notice,to be furnished by the Regional Director for the Sixteenth Region,shall, after being duly signed by the Respondent, be posted imme-diately upon receipt thereof and maintained for a period of 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to shop employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that such notices arenot altered, defaced, or covered by other material.(f)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.MEMBER RODGERS,dissenting :I disagree with the majority's conclusion that the Respondent vio-lated the Act.The pertinent facts are as follows : On December 5, 1958, the Re-spondent's employees discussed the possibility of contacting a unionto act as their bargaining representative.The following day,December 6, and without doubt before the Respondent became awareof any interest in union organization on the part of its employees, Re-spondent's officials met to discuss business losses incurred during theprior month. It was decided, according to Respondent's uncontra-dicted testimony, that three employees would be laid off for economicreasons.Later that day, the Respondent's employees held an organi-3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDzationalmeeting.On December 7, an official of, the Respondentlearned of the employees' union activity.On December 8, 1958, Respondent's president, Lively, addressed ameeting of the employees, at which he stated that all employes had aright to join a union if they so elected.He then announced that, be-cause of financial difficulties, it had been decided that three employeeswould have to be laid off. He also requested that employees volunteerfor layoff, stating that, if no one volunteered, the Respondent wouldhave to select the three employees "who were the least assets to theCompany."No volunteers were forthcoming.That same day, December 8, a union representative called uponLively and presented a letter demanding recognition.The represent-ative exhibited authorization cards signed by the Respondent's em-ployees.Lively read the Union's letter and said that lie didn't knowwhat he should do. The Union representative suggested that Livelyshould consult an attorney.Later that day, the Union filed a repre-sentation petition with the Board.Employees Blakely, Childress, and Muller were laid off late in theday of December 8. The Trial Examiner found that Service Man-ager Jones told Muller, at the time of the layoff, that these three em-ployees had been selected because they were "disrupting the Companythe most."On December 10, the Respondent wrote the Union that it wished tohave the question of representation decided by a Board election, as-serting that it had learned that "some of our employees" who hadsigned authorization cards had been coerced into so doing.The Respondent subsequently offered to reinstate each of the laid-off employees.On these facts I do not think that the General Counsel has sustainedthe burden of proving that Blakely, Childress, and Muller were dis-criminatorily discharged. In the first place, it is clear that the Re-spondent had decided, prior to learning of its employees' interest inunionization, to lay off the three employees for economic reasons.In the second place, the fact that Service Manager Jones told Mullerthat the three employees who were being discharged were "disruptingthe Company the most" does not show, as the Trial Examiner finds,that these men were selected because of their union activities.Therecord establishes that these individuals were continually disruptingthe decorum and working schedule in and out of the shop.ThusBlakely and Muller were responsible for most of the work which hadbeen returned to the stop to be redone because their initial repair workhad been unsatisfactory ; Blakely had engaged in a great deal of"horseplay" in the shop; Muller had caused friction in the shop byhis frequent disagreements with the Respondent's general manager;and Childress had been in poor health, a fact which had caused the LIVELY SERVICE COMPANY295Respondent to utilize his services in the shop rather than in the fieldwhere he was definitely needed.Finally, the Respondent engaged in no independent 8 (a) (1) ac-tivity, but rather had advised its employees of their rights to join aunion. In this context, I point out that one of the laid-off employees,Muller, was not a leader in the Union's organizational drive, and thatall three of these employees were offered reinstatement several monthslater but declined to accept such offer.As for the 8 (a) (5) allegation against the Respondent, that too, inmy opinion, lacks substance.For the reasons indicated, the 8(a) (3)allegation against the Respondent has not been proved.Nor is therehere an independent 8(a) (1) allegation, or proof of such a violation.This case, therefore, cannot be fitted into the typical pattern of thosein which an employer, having received a bargaining request, stalls, orrejects the request, and thereafter commits unfair labor practices,thereby dissipating the Union's majority.'Here the Respondent didnot reject the Union's bargaining request.On the contrary, all wehave here is an employer who, having received a bargaining request,asked for time in which to seek legal advice-a procedure, moreover,which was suggested to the Respondent by the Union itself.I would reverse the Trial Examiner herein and would dismiss thecomplaint in its entirety.CfFranks Bros. Company v. N.L R B ,321 U.S. 702;Joy Silk Malls, Inc. v. N.L.R B.,185 F. 2d 732, cert. denied 341 U.S. 914.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Asso-ciation of Machinists, Lodge No. 1635, AFL-CIO, or any otherlabor organization, by discharging any of our employees becauseof their concerted or union activities, or in any other mannerdiscriminating in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees, in the exercise of their right to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.IVE WILL offer Doyle Blakely immediate and full reinstatementto his former or substantially equivalent position without prej-udice to his seniority or other rights and privileges previouslyenjoyed.WE WILL make Doyle Blakely, Charles Childress, and RudolphMuller whole for any loss of pay suffered as a result of the dis-crimination against them.WE WILL bargain collectively upon request with InternationalAssociation of Machinists, Lodge No. 1635, AFL-CIO, as theexclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employ-ment, and other conditions of employment, and if an understand-ing is reached, embody such understanding in a signed agreement.The bargaining unit is:All shop and service employees, includ-ing the parts chaser, but excluding guards, watchmen, salesmen,office clericals, and supervisors as defined in the Act.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named Union or anyother labor organization, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.LIVELY SERVICE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding was heard beforethe dulydesignated Trial Examinerin Albu-querque, New Mexico, on April28 and29, 1959,on the amended complaint of theGeneralCounsel of theNational LaborRelations Board,herein called the Board,and answerof Lively ServiceCompany, herein called the Respondent.The issueslitigatedwere whether the Respondent violated Section 8(a)(1), (3), and (5) oftheNationalLaborRelationsAct, 61 Stat.136, herein called the Act.Briefshave been receivedfrom counsel for the General Counsel and counsel for theRespondent.Uponthe entire record in the case, and from my observation of the witnesses,I make thefollowing: LIVELY SERVICE COMPANYFINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENT297The Respondent is a New Mexico corporation with its principal place of businessinAlbuquerque, New Mexico, where it is engaged in the business of servicing,repairing, and renting heavy equipment.Respondent's gross annual revenues approximate $475,000. It purchases annuallymaterials valued in excess of $50,000 which originate outside the State of NewMexico. I find that the operations of the Respondent are in and affect commerceand that the Board has jurisdiction to entertain the complaint.If.THE ORGANIZATIONINVOLVEDInternationalAssociation ofMachinists,Lodge No. 1635, AFL-CIO,hereincalled the Union, is a labor organization within the meaning of Section 2(5) of theAct, admitting to membership employees of the Respondent.Ill.THE UNFAIR LABOR PRACTICESOn December 6, 1958, 10 of the 13 service employees of the Respondent attendeda meeting at the home of one of them, Howard Graham, and listened to JamesJones,Grand Lodge representative of the Union, explain the advantages of unionrepresentation.After a discussion, nine of them signed cards designating the Unionas their bargaining agent.Doyle Blakely was chosen as spokesman for the groupand following, according to his credited testimony, the instructions of the signers,he forthwith delivered the cards to James Jones.One of those in attendance, CliffMcMahan, telephoned Charley Jones, Respondent's service manager, and toldJones of the action taken.McMahan did not testify at the hearing but, accordingto Blakely, explained at the December6 meetingthat he thought it inappropriatefor him to sign a card for the Union because he excepted, in the near future, tobe promoted to a supervisory position.On,Sunday, December 7, Charley Jones met Graham and asked if the men hadsigned union cards.Graham admitted that this was so, whereupon Jones said thathe felt aggrieved that the men would takesuch actionwithout consulting him.Laterin the day Jones told Blakely in a telephone conversation that he had learned oftheirmeeting andits result, that he thought the men should first have discussed thematter with him, and said that he would like to meet with them all on the morningof thefollowingday.Sometime on this Sunday, Blakely and another employee,Charles (Bud) Childress, called at the home of Everardo Fraide.When Fraidewas told that all of the employees had signedunioncards and that he probablywould be required to do so if he desired to continue his employment with theRespondent, he followed the example set for himOn Mondaymorning,December 8, at 7:30, all of the men gathered in the shop,and William E. Lively, Respondent's president, spoke to them asking first if the menhad chosena spokesman.Blakely volunteered that he occupied that position.Lively then went on to say that he had been told that the men had joined a unionand Blakely agreed that this was soLively said that he did not see how this actionwould either help or hinder the men and asked what benefits were anticipated.Blakely said that the men hoped, forone thing,that they would get some typeof insurance.Lively answered that the Respondent had, for the past 2 years, beenconsideringthisquestionand now had a number of plans from whicha selectionwould be made. Lively then went on to say that the business operations had re-sulted, in the month of November,in a loss inexcess of $7,000, and that it wouldbe necessary to cut the working force by threeLively suggested that if any amongthem hadan intentionto quit or was dissatisfied for any reason, he would like toknow aboutit so as to avoidthe necessityof discharginganyone who had a realdesireto retain his employment1There was some rather general talk about pos-sible changesin a wage scale.Lively said he didn't want anyone telling him howto run his businessor what to pay his men. Lively readily conceded that the men hadan "American right" to belong to any organization they desired and said that he wouldgo along with whatever their decision might be, but that he would notsignanythinguntil heknewits content.In responseto Lively'ssuggestionthat he wanted to knowwhat thefinal decisionof themen was,they stepped out of the shop and discussedthematter briefly among themselves.According to Blakely, all agreed that they1 Page 23, line 18, of the transcript incorrectly reads, "he asked me to resign " It ishereby corrected to read, "he asked men to resign " 298DECISIONSOF NATIONALLABOR RELATIONS BOARDstillwanted the'Union to represent them.2 In the presence of some of the employeesBlakely reported this decision to Lively and, in Lively's presence, telephoned JamesJones to proceed.Accompanied by a representative of another labor organization, W. F. Leverenz,James Jones came to Lively's office that morning. Jones handed Lively a letterwhich, in substance, asserted that the Union represented a majority of the shopemployees and requested recognition and an opportunity to bargain.At the sametime, Jones told Lively that he had authorization cards from the employees andexhibited them.Lively read the letter and said that he did not know what he shoulddo, whereupon Jones said that perhaps he should consult his attorney.Lively testi-fied that Jones, on this occasion, said that Lively might recognize the Union imme-diately or, if he desired, arrange for the conduct of an election. Jones and Leverenzdenied that any mention of an election was made. Jones and Leverenz left. Some-time that afternoon Jones mailed a representation petition to the El Paso officeof the Board.By a letter dated December 10, Lively told Jones, "As I advised you orally, I amof the opinion that the proper way for our employees to express their desires in thismatter is through the auspices of an NLRB conducted secret election. It is especiallynecessary that we insist upon an NLRB election, inasmuch as some of our employeesinform us that they were coerced into signing a union card."There has been no subsequent communication between the Respondent and theUnion.A. The dischargesAt the close of the workday on December 8, Blakely, Childress, and iRudolphMuller were discharged.Blakely had been in the Respondent's employ for about14months; Childress and Muller for about 2 years.Blakely had been hired,according to Jones, as a helper but the evidence establishes that at the time of hisdischarge he was something more than that. I think it more accurate to describehim as a mechanic or at least a mechanic-in-training.He was frequently assignedto 'do mechanical work in and out of the shop, and, according to Jones, when thedecision to discharge Blakely was in the stage of discussion, Blakely's work wascompared to that of Kenneth Pierson, a mechanic.Finally, he was paid at thesame rate as J. B. Taylor, also a mechanic. In early 1958, Blakely was sent toMinneapolis where at Respondent's expense he was given training in the mainte-nance and repair of certain equipment.Sometime later in that year he attendedfor 1 day another and different training school in Albuquerque.On December 4,1958, at the direction of Jones he received instruction at another such school alsoin Albuquerque. In connection with sending employees to training schools, Jonestestified, "We try to get the knowledge to the man that we think is going to benefitthe company the most if he work out, and well, that's the type of man that we liketo keep.Some of them are gratifying for it and others are not." Q: "You mean bygratifying that some of them benefit from going to school and others don't"Blakely was sent to the school on December 4 so that the Respondent might berepresented there.Rudolph Muller, a mechanic, had according to Lively considerable experience inmaintenance and repair of the type of equipment coming to the Respondent's shopbut was not as skilled as others. In the belief that he might be a good supervisor,in the spring of 1958, Muller was promoted to foreman of the shop and for about6 months thereafter worked under Charley Jones in that capacity.About November15, 1958, Muller was put back as a mechanic and another became foreman in hisplace.Thereafter until his discharge on December 8, Muller worked as a mechanicin the shop.On some occasions during his tenure as foreman Muller found himselfin disagreement with Jones in respect to some practices followed by Jones in doingshopwork.The Respondent concedes that Muller is a competent mechanic butasserts that those it retained in its employ on December 8 were reasonably believedto be better.Childress did not testify.He is described in the testimony as a highly competentwelder but in uncertain health.On December 8, according to Jones, there was nowelding to be done in the shop except on some items that the Respondent wasfabricating for its own use and for which there was no immediate need. Jones testi-fied that Childress was in truth being kept busy on "made work" and that the only3I credit Blakely hereSome of the employees testified that they intended rather topostpone decision for a time. If so they did not make themselves heard and did notprotest Blakely's contrary representation to Lively. LIVELY SERVICE COMPANY299need for a welder to be anticipated was on jobs away from Albuquerque whereChildress because of health considerations could not be used.After the meeting of the employees with Lively on the morning of December 8,Blakely at first worked on some mechanical job but later in the day was told toassistChildress in welding.Muller began work with the assistance and guidanceof a factory representative on the repair of a transmissionAbout 4:30 that after-noon Jones came to Blakely and said, according to the testimony of the latter, thatitwas necessary to let three men go, that Lively had instructed Jones to select thosewho had been disrupting the shop the most, and that Blakely was one of them.According to Muller, Jones called him to the office on the afternoon of the 8thand told him that he was to be discharged at the close of the day.Muller asked ifhis work had not been satisfactory and Jones admitted that it was.After about 20minutes of talk, according to Muller, Jones said, "You three fellows [are] disruptingthe company the most of any men we have got here." A little later in the day,when Muller was loading tools, Jones repeated this reason to Muller and Blakely.D. Orton Smith, Respondent's general manager, testified that in the month ofNovember he noted that men in the shop seemed to have considerable leisure timewhich they occupied by standing around and with horseplayBlakely was one whoparticipated in the latter diversion.In consequence, according to Smith, he men-tioned to Jones that an opportunity seemed to exist to cut overhead costs by lettingsome of the shop crew go.When, on December 6, the Respondent's earnings state-ment for November was cast up, showing a loss in excess of $7,000, Smith, Lively,Jones, and Foreman James Moberg met and spent that afternoon discussing whatmight be done to avoid further losses. It is contended on behalf of the Respondentthat a decision was reached that afternoon to cut the work force by three and toleave the selection to Jones.There is no evidence to show that any of Respondent'srepresentatives knew then that employees were contemplating a union affiliation.Lively's testimony as to what took place that afternoon provides a slender basis fora finding that such a decision was reached.The appropriate question was askedhim clearly enough but he did not answer it except possibly by indirection.Muchthe same thing is true of the testimony of Smith.He testified that something hadto be done-either "curtail some of our operations or lay off some of our men " 3Jones comes closer than Lively or Smith in supplying testimony to support theasserted decision of December 6 to lay off three men.He testified that there wasa discussion of November losses and that a decision was reached that there mustbe "a layoff of some kind." In response to the question: "How many people didyou decide would be laid off?" he answered: "Well, three was the number that wediscussed."Jones testified that it became apparent early Monday afternoon that no oneintended to volunteer for layoff so it became necessary for him to decide whoshould be let go.Reasoning that there was nothing but "made work" to occupyChildress; that Muller was not a first-rate mechanic and in any event could probablyfind employment in another shop where he previously had worked; and that Blakelywas the least valuable to the Respondent of the remaining employees, he decidedthat these three should be let go and so advised Lively.After a discussion, accordingto Lively and Jones, agreement was reached that these discharges would "disruptthe shop the least."According to Jones he informed the men affected that it wasnecessary to cut the work force and that the shop would be least disrupted by lettingthem go.Respondent concedes the competency of each of them and asserts thateach has been offered reemployment as work in the shop increased but argues thatthe selections were made in the exercise of its best judgment without consideration ofunion membership or activity.The first question for decision is whether the Respondent determined prior toreceiving any knowledge of the appearance of the Union to cut its working force.The accounts given by Lively, Smith, and Jones as to what took place in the meetingon December 6 do not in my opinion answer the question to entire satisfaction butS There is in evidence a writing which Smith said he gave to Jones at some time read-and loss statement to you and as advised we lost a total of $7,745 45 for the month ofNovemberSince all the Euclids have been delivered to Morrison-Kaiser and F & SIwould suggest that you immediately lay off at least three servicemen as we must cutour overheadWe cannot stand anymore such losses as we had in NovemberThese menshould be laid off no later than Monday December 8th " This writing has no intrinsicevidentiary value ; it does not satisfy the requirements of the shop book rule.As it isclear that Jones did not act on the strength of the memorandum, I base no findingsupon it. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDitiscommon experience to encounter witnesses who are blissfully unaware thatideally they are required to answer a question directly without indulging in theassumption that everyone will know what is meant in any event.I am not certainthat Lively,Smith,or Jones was evasive in respect to the meeting but I do notconsider their testimony to constitute a firm basis for a finding that any final decisionwas reached on that occasion to discharge any set number of employees.There issubstantial evidence- that, except for welding, there was enough work in the shopto keep all hands employed. In the week ending December 6, Blakely worked atotal of 54 hours, 10 of them at overtime rate.Muller testified that there wasplenty of work of a mechanical nature at hand.Respondent'sbillings' for shopwork rose from $7,800 in November to more than $13,000 in December. Livelytestified that billings of approximately $12,000 marked the "break-even" point. Itispossible that little of the December work that developed was predictable onDecember 8 but no such contention is made. Blakely's overtime and Muller'sobservations as to the work to be done indicate that the necessity for a layoff wasless apparent in December than in the previous month.When he learned that the employees had signed cards for the Union Jones saidthat he was "hurt" that they would do so without first consulting him. It was Joneswho asked the men to attend the meeting on the morning of December 8 whereLively depreciated the advantages of representation by the Union. I think that therewas nothing unlawful in what Lively said although the injection of the matter of alayoff in his talk may have caused an apprehensive shiver or two.But he madeitclear that he thought the employees were taking an unwise step that promisedthem no benefits.It is easy to believe,and I do, that Jones would consider itaccurate to characterize union protagonists as a disrupting influence in the shop.Both Muller and Blakely were positive in their testimony that Jones so described themand Childress when notifying them of their discharge. I do not credit Jones' denialthat he did so and I do not accept the proffered explanation that either Muller orBlakely misunderstood what was said.Finally, Lively said that he would "go along"with the decision of the men but when it was made known to him by Blakely thatthey still wanted union representation he refused to do so.It is not for me to tell the Respondent how to run his business or when a layoffmay be justified. If the Respondent was moved by economic considerations todischarge Blakely, Childress, and Muller no violation of the Act is presented. It ispossible to view the evidence in this record as indicating that the economic interestsof the Respondent were served by making the discharges on December 8.Evidencehas been detailed however sufficient to lead me to the conclusion that none of thosedischarged was selected upon the basis of his value as a workman or in considerationof the Respondent's need for his services.I think that the validity of this conclusion is most easily demonstrated in thecase of Blakely.Lively testified that Blakely seemed when first hired to givepromise of being a valued employeeThe Respondent thought enough of him toundergo the expense of training in Minneapolis and in Albuquerque.The testimonyof Jones that such training was given only to men whom the Respondent wantedto keep evidences rather clearly, I find, that Blakely in the eyes of the Respondentwas such a man as late as December 4. No claim is made that subsequent to thatdate he demonstrated by his work that he was losing his value as an employee. Butin fact he did so when he appeared as the spokesman for the men who had joinedthe Union.After Lively had made his talk to the men, a talk which was in thenature of a plea for them to change their decision, it fell to the lot of Blakely asspokesman to tell Lively that there would be no change. Blakely's status before theend of that day changed from a valued employee in whom the Respondent waswilling to invest money in the belief that it was profitable to do so to that of anoutcast-in the testimony of Jones-one whom the Respondent could let go withthe least harm to the organization but in truth one who, by his position of leadershipin the selection of the Union, was disrupting the shop the mostAlthough Livelytestified that he thought that the three men were being laid off with the expectationthat they would be recalled when business improved, they were not told so.As toBlakely, the evidence shows no such intention was demonstratedSince December8,but on dates which I do not find in the record, -at least two mechanics havebeen hired.Blakely has never been offered a job as a mechanic with the Respond-ent since his discharge.He had been offered employment as a welder but did notaccept it.Muller came to the Respondent's employ in February 1957, so had worked ap-proximately 22 months when he was discharged.He attended the meeting of theemployees on December 6 -and signed a card authorizing the Union to represent him.Muller was in no sense a leader in this development and his testimony is susceptible LIVELY SERVICE COMPANY301of the interpretation that he signed with some reluctance. It will be recalled thatMcMahan telephoned Jones on that evening first to tell Jones that such a meetingwas to be held and second to report what had happened. In this fashion theRespondent learned that all but three of the shop employees had signed union cardsand this included Muller. Jones testified that he selected Muller for discharge andit is of course essential to determine why he did so. I have found that Jones toldMuller on December 8 that Muller was one who was disrupting the shop the most.Muller so testified and I credit him.Muller also testified, credibly and withoutcontradiction, that on this occasion Jones assured him that he had no fault to findwith his work. It is true that Respondent's defense is not based upon the premisethatMuller or any one of the three had demonstrated incompetency.All are con-ceded to be good workmen-just not as good as those retained. The record suggeststhat Jones may have resented Muller's possible assertions that Muller was a morecapable supervisor than Jones or that Muller and Jones sometimes found themselvesin disagreement as to how certain repairs could best be made. Jones testified thathe selectedMuller for discharge because there remained in Respondent's employmen more capable than Muller and because he was certain that Muller could findemployment with another company, the company which did hire Muller a few daysafter his discharge.If this was so it is difficult to understand why Jones did notgive these reasons to Muller rather than saying that Muller was one of those dis-rupting the shop the most.Muller was offered reemployment on March 30, 1959, and refused it.Childress appears to have been assigned welding work only and to have been fullyqualified in that skill.All witnesses who were questioned in that connection saidthat there was little welding work to be done in November and December. Inconsequence Childress for some time had been principally engaged in fabricatingsome racks and stands for use in the shop.According to Jones this was work thatneed not have been done.Although I am certain that the work in which Childresswas engaged was not of a character that would bring immediate revenue to theRespondent I consider it unlikely that it was in any sense a "leaf raking" project.The Respondent undoubtedly expected to realize some benefit from Childress' work.Furthermore, the fact that Childress was highly skilled and that the Respondentseems generally to have had need for a welder suggests that it found it advisableto provide nonrevenue work for Childress during slow periods in order to retain himon the payroll for periods when he would be needed. At least this was the situationuntilDecember 8. In the afternoon of December 7, Blakely and Childress went tothe home of Everardo Fraide, a helper in the shop. Fraide had not attended theemployee meeting the previous evening.Blakely and Childress told Fraide of theresult of the meeting and secured Fraide's signature to a union designation card.Fraide, that same afternoon, reported the visit to Jones.So on December 8, theRespondent knew that Childress not only had signed a card but had solicited Fraideto do so. This of course indicated to the Respondent that Childress was more thana passive figure in the organizing movement. It is this circumstance, I am convinced,that persuaded Jones to the conclusion that Childress was a disrupting influence inthe shop and which led to his discharge. The Respondent has hired three or fourwelders since December 8 and in late February 1959 offered Childress an opportunityto return.Whether the offer to Childress was made before or after another welderwas taken on is not answered with any certainty in this record.Childress did notaccept.In conclusion, I am unpersuaded that the Respondent found itself on December 6in a situation where it felt that it must move quickly and drastically to cut costs. Ido not credit the testimony that any decision was made on that date to lay offthree or any other number of men. On December 8, after learning that most of themen in the shop had designated the Union, Lively said that three would have to becut from the payroll and asked for volunteers.Whether he was moved to thisdecision by considering the November loss in connection with the threat of unionrepresentation is uncertain.He did resent the intrusion of the Union in his shopand said in the talk to the men, according to the credited and uncontradictedtestimony of Blakely, that he did not want anyone to tell him how to run his businessor what to pay his men. Jones was "hurt" when he discovered that the men hadchosen the Union without consulting him. It may be true, as the Respondentcontends, that its shop was overmanned on December 8, although the amount ofservice work billed in December gives rise to doubt. I think it certain, however,that the Respondent had no firm intention to cut the work force before it learnedof the union movement.Until then the Respondent had been willing to continueChildress in work bringing in no revenueSuddenly, on December 8 it was notFinally, Jones said that Blakely, Childress, and Muller were discharged because 302DECISIONSOF NATIONALLABOR RELATIONS BOARDthey disrupted the shop most.Nothing of a disrupting nature had taken place exceptthe unwelcome news that a union-was now the representative of the men.Thatwas enough.Ifind that the Respondent on December 8 discharged Blakely, Childress, andMuller because of a belief that each of them was active in promoting the interestsof the Union in the shop and that by means of discharge the Respondent might beable to discourage adherence to the UnionBy these discharges the Respondentdiscouraged membership in and activity on behalf of the Union and thereby violatedSection 8(a)(3) of the Act.By the discharges the Respondent interfered with,restrained, and coerced employees in the exercise of rights guaranteed in Section 7of the Act and thereby violated Section 8(a) (1) of the Act.B.The refusal to bargainThe amended complaint alleges and Respondent's answer denies that all of Re-spondent's shop and service employees, including the parts chaser, but excludingguards, watchmen, salesmen, office clericals, and supervisory employees, constitutea unit appropriate for purposes of collective bargaining.All of the evidence bearingupon the propriety of this unit indicates that it is a feasible one.The employeesincluded work in the same shop under the supervision of a single foreman, perform-ing similar or related work. I find that the described unit is an appropriate one forpurposes of collective bargaining within the meaning of Section 9(b) of the Act.On December 6, 1958, 9 of the 13 employees in this unit signed cards designatingtheUnion as their representative.On the following day, a 10th, Fraide did so.One of those signing on December 6, Bennie Garcia, testified that he did so in thebelief that he might not be able to keep his job otherwise.Fraide testified thathe signed on December 7 because of Blakely's advice that if he did not do so hewould be laid off sooner or laterBoth Garcia and Fraide testified, in substance,that they felt that they had no choice in the matter, that their employment dependedupon their signingThe testimony of Blakely is substantially to the effect that hemade no threats of this character, but that all employees understood that if aunion was organized, membership would be a condition of employment.Mullertestified that he was the last to sign at the December 6 meeting and that he did soonly after he was satisfied that the decision was practically unanimousHe ex-plained in his testimony that one could not expect to remain employed in anorganized shop if he failed to become a member of the Union. Even if it be con-sidered, and I do not, that Fraide, Garcia, and Muller were placed under somesort of unlawful compulsion in order to obtain their signatures, it still remainsthe fact that on December 8 the Union had been selected as bargaining representativeby 7 of the 13 workers in the shop. As to these seven thereisnosuggestion thattheir signatures were attained by coercive means. I find therefore that in anyview of the evidence the Union was, on December 8 when request for recognitionwas made, the majority representative of the employees in the appropriate unitwithin the meaning of Section 9(a) of the Act.The Respondent asserts that it was provided no proof of the Union's status onthat day and that in any event it had the right to put the Union's claim to the testof an election -by secret ballotIt is unnecessary to enter into a protracteddiscussion of the Respondent's position for by the unfair labor practices it committedthat day in discharging Blakely, Childress, and Muller, the Respondent made itimpossible for an election to be conducted free from the pressures thus engendered.The natural, and I find, intended effect of the discharges, was intimidatory.Thosewho favored the Union in the morning of December 8 had reason later that dayto question the wisdom of their judgment 4Furthermore the Respondent had noreason to doubt the majority claim.McMahan demonstrated his loyalty by tellingJones of the intended meeting of December 6, and, later, by informing him ofwhat took place.Certainly the Respondent had reason to believe in thebona fidesofMcMahan and thus to trust the report he gave. Finally, on the morning ofDecember 8 during the talk that Lively made to the employees, McMahan was theonly one who expressed opposition to the Union.After Lively's talk and afterthe men had conferred, Lively was told by Blakely in the presence of other employeesthat the men still wanted the Union I find that on the occasion of the visit ofJames Jones with Lively on December 8 the Respondent held no good-faith doubtas to the majority status of the Union. I find therefore that by refusing on December8 and thereafter to bargain with the Union as the majority representative of the6Most if not all the employees have indicated that they no longer desire the Union torepresent them.That Respondent's unfair labor practices contributed to these defectionsis reasonably certain LIVELYSERVICECOMPANY303employees in the appropriate unit the Respondent violated Section 8(a)(5) of theAct.By this refusal to bargain the Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act,and thereby violated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of the employment of Blakely, Childress, and Muller, it will be recommendedthat it offer to Blakely immediate and full reinstatement to his former positionwithout prejudice to seniority and other rights and privileges previously enjoyed.I consider the evidence to establish that offers of reinstatement have been madeto Childress and Muller. It is apparent that neither desires to return to work withthe Respondent. It is true that an offer of employment was also made to Blakelybut not to his former or substantially equivalent job. It will be recommended thatthe Respondent make Blakely, Childress, and Muller whole for any loss of earn-ings sustained by reason of the discharges on December 8, 1958, by payment toeach a sum of money equal to the amount he would have earned in Respondent'semploy from the date of discharge to, in the case of Muller and Childress, the dateof the offer of reemployment, and in the case of Blakely, to the date of offer ofreinstatement, less in each case the net earnings during that period.Backpay shallbe computed in accordance with the Board'sWoolworthformula.5Loss of payshall be determined by deducting from an amount equal to that which each wouldhave earned for each quarter or portion thereof, his net earnings in other employ-ment during that period.Earnings in one particular quarter shall have no effectupon the backpay liability for any other quarter.Having found that the Respondent has unlawfully refused to bargain with theUnion in respect to its employees in an appropriate unit, it will be recommendedthat the Respondent be required upon request to bargain with the Union.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.InternationalAssociation of Machinists, Lodge No. 1635, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the tenure of employment of Doyle Blakely,Charles Childress, and Rudolph Muller, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.All shop and service employees of the Respondent including the parts chaserbut excluding guards, watchmen, salesmen, office clericals, and supervisory em-ployees, constitute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.On and since December 6, 1958 the Union has been and is the majority repre-sentative of the employees in the appropriate unit for purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, or other conditionsof employment within the meaning of Section 9(a) of the Act.5.By refusing on December 8, 1958, and thereafter to bargain with the Unionthe Respondent has engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a) (5) of the Act.6.By the discharge and by the refusal to bargain the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act, and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]05F TV. Woolworth Company,90 NLRB 289.